April 22, 2011


Mr. David M. Bradley
13321 Douglas Parkway
Urbandale, Iowa 50323






Dear Mr. Bradley:


On behalf of the Board of Directors of North Central Bancshares, Inc. (“FFFD”)
and First Federal Savings Bank of Iowa (“First Federal”) (collectively “the
Companies”), I am pleased to offer you the following employment agreement.


1.           Effective Date.  This Agreement shall become effective on April 22,
2011.


2.           Duties.  You shall be the President, Chairman, and Chief Executive
Officer of FFFD and the Chairman and Chief Executive Officer of First
Federal.  You will be expected to perform the duties customarily associated with
such positions at a publicly traded company and a regulated financial
institution, including such specific duties as the Board of Directors of FFFD or
First Federal may from time to time assign to you.  You will be expected to
perform faithfully and loyally and to the best of your abilities the duties
assigned to you and to devote your full business time, attention, and effort to
the affairs of the Companies.


3.           Base Salary.  Your annual base salary will be $264,000 (“Base
Salary”) to be paid according to First Federal’s regular payroll practices (less
any withholdings and deductions required by law or authorized by you).  Your
Base Salary may be increased for subsequent years, but not decreased, in the
sole discretion of the FFFD Board or its Compensation Committee.


4.           Incentive Compensation/ SERP.  You shall be eligible to participate
in FFFD’s Incentive Award Plan (“Incentive Plan”) for such periods as it remains
in effect for each calendar year worked in accordance with the terms of the
Incentive Plan.  The amount, if any, of your awards under the Incentive Plan
shall be determined by the FFFD Board in its sole discretion, and subject to all
applicable and controlling regulations.  You shall also be eligible to
participate in First Federal’s Supplemental Retirement and Deferred Compensation
Plan (“SERP”) for such periods as it remains in effect, in accordance with the
terms of the SERP and subject to all applicable and controlling
regulations.  The amount, if any, of Employer contributions under the SERP shall
be determined by First Federal in its sole discretion


5.           Benefits.  You will be entitled to participate in those employee
benefits and perquisites generally available to the Companies’ employees, in
accordance with the provisions thereof as in effect from time to time, to the
extent you otherwise qualify for these benefits under the terms and conditions
of each benefit plan.  You will also be eligible to participate in First
Federal’s Death Benefit Only Plan (“BOLI Plan”) in accordance with the
provisions thereof as in effect from time to time, to the extent you otherwise
qualify for the benefits under terms and conditions the BOLI Plan and subject to
any applicable and controlling regulations.  Additionally, First Federal shall
loan an automobile to you for your use, subject to any applicable withholdings
and deductions.  The Companies reserve the right to modify, amend, suspend, or
terminate any or all such employee benefit plans and policies and perquisites at
any time.


6.           Business Expenses.  You will be reimbursed for all proper and
reasonable expenses incurred by you in the performance of your duties in
accordance with the policies of the Companies.


7.           Termination.  Your employment under this Agreement may end under
any of the following circumstances:


 
(a)
Cause.  Your employment hereunder may be terminated by the Companies at any time
for “Cause”, in which case you will receive only your base salary through the
date on which notice of termination is given.  Cause is defined as a material or
ongoing failure to perform your job duties; misconduct in the performance of
duties (including, but not limited to, a violation of either Company’s code of
business conduct); embezzlement; fraud; dishonesty; commission of a criminal
act; insubordination; personal or professional conduct which may bring
embarrassment or disgrace to either of the Companies or your ineligibility to
perform your duties because of a ruling, directive or other action by any agency
of the United States or any state of the United States having regulatory
authority over either of the Companies.



 
(b)
Without Cause.  Your employment hereunder may be terminated by the Companies at
any time Without Cause.  In the event your employment is terminated Without
Cause, then, in return for a full release of all claims and in exchange for the
other good and valuable consideration provided for herein:



 
(i)
The Companies will pay, on a regular payday basis, the equivalent of your then
biweekly base salary, minus applicable withholdings and deductions, for a period
of twelve (12) months.



 
(ii)
If you elect to continue any benefits that are available to you under COBRA, the
Companies will pay your COBRA premium(s) for the lesser of (i) twelve (12)
months or (ii) until you become eligible for substantially similar benefits
through subsequent employment.



 
(c)
Good Reason Event Following a Change in Control.  Your employment will
automatically terminate hereunder upon your resignation following an unremedied
Good Reason Event occurring within twelve (12) months following a Change in
Control.



 
Change in Control shall mean a change in ownership or effective control of
either of the companies, or in the ownership of a substantial portion of either
of the Companies, as such change is defined under the default definition in
Treasury Regulation Section 1.409A-3 (i) (5) or any subsequently applicable
Treasury Regulation.



 
A Good Reason Event is defined as any of the following which occur within twelve
(12) months following a Change in Control:  (i) a change in your title; (ii) a
material diminution in your duties; (iii) a reduction in your base salary; or
(v) a permanent reassignment to a location more than thirty five (35) miles from
the location to which you were assigned immediately prior to the Change in
Control.



 
A Good Cause Event shall be deemed to have occurred only if you provide notice
to the Companies of your belief that a Good Reason Event has occurred within
ninety (90) days of the commencement of such Event and then only if the
company(ies) fail to remedy the situation within thirty (30) days after such
notice.



 
In the event you timely resign your employment as a result of an unremedied Good
Reason Event occurring within twelve (12) months following a Change in Control,
then, in return for a full release of all claims and in exchange for the other
good and in valuable consideration provided for herein:



 
(i)
The Companies will pay, on a regular payday basis, the equivalent of your then
biweekly base salary, minus applicable withholdings and deductions, for a period
of twelve (12) months.



 
(ii)
If you elect to continue any benefits that are available to you under COBRA, the
Companies will pay your COBRA premium(s) for the lesser of (i) twelve (12)
months or (ii) until you become eligible for substantially similar benefits
through subsequent employment.



 
(d)
Disability.  Your employment will automatically terminate should you become
eligible to receive long term disability benefits under First Federal’s Long
Term Disability insurance program, or, if there is no such program, under the
federal Social Security Act.  In this case you will receive your base pay
through the date of termination and all awards of restricted stock, stock
options and any other incentive or benefit plans shall be handled in accordance
with the terms of the relevant plan documents.



 
(e)
Resignation.  Your employment will automatically terminate hereunder upon your
voluntary resignation, in which case you will be entitled only to your base pay
through the date of termination.  You will be expected to provide at least
ninety (90) days’ notice in advance of such resignation.



 
(f)
Mutual Agreement.  Your employment may be automatically terminated at any time
by mutual agreement of the parties upon mutually agreed terms.



 
(g)
Your Death.  Your employment will automatically terminate upon your death, in
which case you shall be entitled to your base pay through the date of
termination and all awards of restricted stock, stock options and any other
incentive or benefit plans shall be handled in accordance with the terms of the
relevant plan documents.



In the event your employment ends under this paragraph 7, you agree you will
resign any and all positions you hold as an officer of the Companies or on the
Companies’ Boards and that such resignation shall become effective on your final
date of employment.


We intend this Agreement to be in compliance with Section 409A of the Internal
Revenue Code and its accompanying regulations and it should be interpreted
accordingly.  Therefore if any payments made to you under the above subparagraph
7(b) or 7(c) exceed any applicable safe harbor under Section 409A of the
Internal Revenue Code, than the excess over such safe harbor will be paid within
sixty (60) days following your termination under subparagraph 7(b) or 7(c).


The parties acknowledge that the payments and benefits provided for under
subparagraphs 7(b) and 7(c) may not be accrued or paid until after FFFD is no
longer participating in the Troubled Assets Relief Program and the Capital
Purchases Program (together “TARP”).


8.           Covenants.  You agree:


 
(a)
During your employment with the Companies and for a period of twelve (12) months
after your employment with the Companies ends for any of the reason whatsoever,
including those reasons set forth in subparagraphs 7 (a) through (f), absent
prior written consent of the Companies, you will not directly or indirectly
(whether as owner, stockholder, director, officer, employee, principal, agent,
consultant, independent contractor, partner or otherwise):



 
(i)
work on behalf, own, manage, operate, control, or otherwise carry on a business
which is in competition with either of the companies and which is located within
50 miles of any county in which either of the companies has an office or
operation  or has filed an application for regulatory approval to establish an
office or operation and; or



 
(ii)
attempt to induce any employee of either of the Companies to terminate or
abandon his or her employment for any purpose whatsoever or attempt directly or
indirectly to solicit the trade or business of any current customer, supplier,
or partner of either of the Companies, or



 
(iii)
engage in any activity which is contrary, inimical, or harmful to the interests
of either of the Companies, including but not limited to violations of either of
the Companies policies.



 
(b)
During your employment with the Companies and thereafter you will not use,
divulge, sell or deliver to or for yourself or any other person, firm or
corporation, other than the Companies, any confidential information of the
Companies or any of their subsidiaries in any form of memoranda, reports,
computer software and data banks, customer lists, potential customer lists,
employee lists, contracts, strategic plans and any and all other documents
containing trade secrets concerning either of the Companies and their business
operations (“Confidential Information”).  Confidential Information does not
include information available from or which can be ascertained through proper
and approved public means.  You shall destroy or surrender to the Companies all
Confidential Information and all other property belonging to the Companies at
the conclusion of your employment.



You acknowledge that the above covenants are reasonable and fair in scope and
duration, and necessary to protect the reasonable interests of the
Companies.  You further acknowledge that any breach or potential breach of this
paragraph 8 will result in serious and irreparable injury to the Companies for
which the Companies cannot be adequately compensated by monetary damages alone.
You agree, therefore, that, in addition to any other remedy the Companies may
have, the Companies will be entitled to seek both preliminary and permanent
injunctive relief (to the extent permitted by law) without the necessity of
proving actual damages or posting of a bond.


9.           Board Service and Outside Activities.  During your employment by
the Companies, you will not earn any fees for your service as a director of the
Companies. You may engage in charitable, civic, or community activities and,
with the prior approval of the Boards of the Companies, may serve as a director
of any other business corporation, provided that such activities or service do
not interfere with your duties to the Companies or violate the terms of any of
the Covenants contained in this Agreement.


10.           Indemnification.  Except for disputes between the parties
concerning this Agreement, in accordance with and subject to Article X of the
Bylaws of First Federal Savings Bank of Iowa, the Companies shall protect and
indemnify you against any and all legal claims or actions involving you as a
consequence of your employment by the Companies to the maximum extent allowed
under the Iowa Business Corporation Act.  The Companies shall also provide you
the maximum liability insurance coverage provided any other employee of the
Companies.  The Companies agree to continue your coverage under such directors’
and officers’ liability insurance policies as shall from time to time be in
effect for Companies officers and employees for not less than six (6) years
following conclusion of your employment


11.           Cooperation.  During your employment with the Companies and
thereafter, you agree to cooperate in the truthful and honest prosecution and/or
defense of any claim in which either of them may have an interest (with the
right of reimbursement for reasonable expenses actually incurred), which may
include, without limitation, being available to participate in any proceeding
involving them, permitting interviews with representatives of either of them,
appearing for depositions and trial testimony, and producing and/or providing
any documents or names of other persons with relevant information in your
possession or control arising out of your employment in a reasonable time,
place, and manner.


In the event a change in law, statute or regulation makes any provision of this
Agreement invalid, unlawful, or unenforceable, you and the Companies agree to
modify such provision to the extent necessary to bring it into compliance with
said law, statute or regulation, and if it is not or cannot be so modified, the
provision shall be deleted from this Agreement.


13.           Notices.  Any notices required or permitted to be given under the
provisions of this Agreement shall be in writing and delivered personally or by
certified or registered mail, return receipt requested, postage prepaid, to the
following persons at the following addresses.


If to the Companies:


North Central Bancshares, Inc.
825 Central Avenue
PO Box 1237
Fort Dodge, Iowa 50323
Attention:  Corporate Secretary


With a copy to:
Ahlers & Cooney, P.C.
100 Court Avenue, Suite 600
Des Moines, Iowa 50309
Attention:  Elizabeth Kennedy


If to David Bradley:


David M. Bradley
13321 Douglas Parkway
Urbandale, Iowa 50323




14.           Integration.  Except with respect to the attached North Central
Bancshares, Inc. Omnibus Amendment to Compensatory Agreements entered into
between you and FFFD, which shall remain in full force and effect, this
Agreement constitutes the entire agreement and understanding between you and the
Companies with respect to the subject matter hereof and supersedes and preempts
any prior understandings, agreements, or representations by or between the
parties, written or oral, which may have related in any manner to the subject
matter hereof, including, without limitation, the Employment Agreements dated as
of December 14, 2007 (including any amendments thereto) between you and the
Companies.


15.           Amendments.  No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and signed by
you and an authorized representative of the Companies.


16.           Waiver.  Failure by a party to insist upon strict compliance with
any provision of this Agreement or to assert any right which the party may have
hereunder shall not be deemed to be a waiver of such provision or right or a
waiver of any other provision or right under this Agreement.


17.           Governing Law.  The interpretation, construction, and performance
of this Agreement shall be governed by, construed, and enforced in accordance
with the laws of the state of Iowa without regard to its principles of conflicts
of laws. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any of the other provisions
of this Agreement, which other provisions shall remain in full force and effect.


To indicate your acceptance of the terms of this Agreement, please sign this
letter in the space below and return it to me.  We look forward to your long and
successful service to the Companies.


Very truly yours,
 

 /s/ Robert H. Singer, Jr.  Chair  North Central Bancshares, Inc.  Personnel and
Compensation Committee    /s/ Robert H. Singer, Jr.           Chair  First
Federal Savings Bank of Iowa  Personnel and Compensation Committee


 
________________________________________________________________________




I understand and accept the terms and conditions of my employment with North
Central Bancshares, Inc. and First Federal Savings Bank of Iowa as expressed
above.




By:  /s/ David M.
Bradley                                                                Date:  April
22, 2011 
        David M. Bradley






# 682061.1







